EXHIBIT 10(d)18

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

GULF POWER COMPANY

 

Effective as of March 1, 2008, the following are the annual base salaries of the
Chief Executive Officer, Chief Financial Officer and certain other executive
officers of Gulf Power Company.

 

Susan N. Story

President and Chief Executive Officer

$396,084

Ronnie R. Labrato

Vice President and Chief Financial Officer

$242,959

P. Bernard Jacob

Vice President

$223,637

Theodore J. McCullough

Vice President

$182,973

 

Bentina C. Terry

Vice President

$209,572

 

 

Penny Manuel, Vice President of Southern Company Services, Inc., served as Vice
President of the Company until August 2007. Ms. Manuel’s annual base salary for
the year ended December 31, 2007 was $208,141.

 

 

 

 

 

 